P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1955 tara_r_buckley @vanguard.com November 8, 2010 Christian Sandoe, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Chester Funds Dear Mr. Sandoe: The following responds to your comments of November 3, 2010 on the post-effective amendment of the above-referenced registrant. You commented on Post-Effective Amendment No. 45, which was filed on September 27, 2010 pursuant to Rule 485(a). Comment 1: Target Retirement Income Fund  Prospectus  Fund Summary  Investment Objective Comment: The part of the Funds investment objective that seeks some capital appreciation is inconsistent with the Funds name and Rule 35d-1. Response: Question 9 in the staffs Q&A on Rule 35d-1 states that the rule does not apply to the term income where that term refers to an investment objective or strategy rather than a type of investment. Additionally, we are aware of other funds that have the term income in their name and have an investment objective that seeks capital appreciation in addition to income. Therefore, we will retain this disclosure. Comment 2: All Target Retirement Funds  Prospectus  Fund Summary  Primary Investment Strategies Comment: Add emerging markets to the list of the Funds indirect stock holdings. Response: We have added the requested disclosure. Tandy Requirements As required by the SEC, each Fund acknowledges that:  The Fund is responsible for the adequacy and accuracy of the disclosure in the filing. Christian Sandoe, Esq. November 8 , 2010 Page 2  Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing.  The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-1955 with any questions or comments regarding the above responses and explanations. Sincerely, Tara R. Buckley Associate Counsel The Vanguard Group, Inc.
